Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 06/25/2021.
Allowable Subject Matter
Claims 57-68 are allowed.
Claims 48, 56, 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 48 recites wherein the device is configured such that the coil assumes a form of a flat plate, when deployed from the microcatheter within the wide-neck vascular aneurysm. Claim 56 recites the system further comprising a pusher wire that is disconnectably coupled to a proximal end of the coil of the coilable section such that the pusher wire is oriented essentially parallel to a central longitudinal axis of the sequence of concentric loops when the coilable section is deployed from the microcatheter within the wide-neck vascular aneurysm. Claim 57 recites a method for treating a wide-neck vascular aneurysm, the method comprising: deploying a docking section of a non-occlusive device from a microcatheter within the wide-neck vascular aneurysm such that the docking section is shaped so as to define one or more concentric loops and such that the docking section performs one or more functions selected from the group consisting of: anchoring the device within the aneurysm, stabilizing the device within the aneurysm, assisting with positioning of the device within the wide-neck vascular aneurysm, and intertwining embolic material delivered to the wide-neck vascular aneurysm; and deploying a coilable section of the non-occlusive device from the microcatheter within the wide-neck vascular aneurysm, such that the coilable section becomes coiled into a coil that bridges a neck of the aneurysm so as to at least partially cover an orifice of the wide-neck vascular aneurysm.
The Office agrees the art of record fail to teach or suggest these features.


 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 39-47, 49-53, 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2004/0034386 (Fulton et al.)
Regarding claims 39-41, 44-47, 49-52, 55 Fulton et al. discloses as shown in Figure 3, a non-occlusive device capable of use with a microcatheter and for treating a wide- neck vascular aneurysm, the device comprising: a coilable section (base 310, see paragraph [0025])  capable of being deployed from the microcatheter within the wide-neck vascular aneurysm, to become coiled into a coil shaped so as to define a sequence of concentric loops, wherein the coil is capable of bridging a neck of the wide- neck vascular aneurysm so as to at least partially cover an orifice of the wide-neck vascular aneurysm, when in use; and a docking section (connector 314, see paragraph [0025]) capable of being deployed from the microcatheter within the wide-neck vascular aneurysm, is shaped so as to define one or more concentric loops, wherein an outer diameter of the one or more concentric loops of the docking station is less than an outer diameter of the concentric loops of the coil, wherein the docking section is capable of when in use, perform one or more functions selected from the group consisting of: anchoring the device within the wide-neck vascular aneurysm, stabilizing the device within the wide-neck vascular aneurysm, assisting with positioning of the device within the wide-neck vascular aneurysm, and intertwining embolic material delivered to the wide-neck vascular aneurysm, wherein the device is capable such that the coilable section restricts blood flow into the wide-neck vascular aneurysm when deployed from the microcatheter within the wide-neck vascular aneurysm, wherein the docking section is capable of anchoring the device within the wide-neck vascular aneurysm when in use, wherein the device is capable such that the one or more concentric loops of the docking station are disposed entirely more deeply within the wide-neck vascular aneurysm than are the sequence of concentric loops of the coil, when deployed from the microcatheter within the wide-neck vascular aneurysm, wherein the device is capable such that the sequence of concentric loops of the coilable section is essentially perpendicular to the one or more concentric loops of the docking section, when deployed from the microcatheter within the wide-neck vascular aneurysm, wherein the device is capable such that the sequence of concentric loops of the coilable section is essentially parallel to the one or more concentric loops of the docking section, when deployed from the microcatheter within the wide-neck vascular aneurysm, wherein the device is capable such that the coil is shaped so as to define an aperture essentially in a center thereof when the device is deployed from the microcatheter within the wide-neck vascular aneurysm, the aperture configured to allow delivery of the embolic material therethrough, wherein the docking section is devoid of the core wire, wherein the device is configured such that a distal end of the docking section touches the docking section at a location away from the distal end of the docking section, when deployed from the microcatheter within the wide- neck vascular aneurysm, wherein the docking section is structured without exposed sharp edges and without exposed pointed edges, wherein the device is configured such that the coil assumes a form of a bowl when deployed from the microcatheter within the wide- neck vascular aneurysm.
Fulton et al. fails to disclose wherein the docking section extends distally from an outermost one of the concentric loops of the coil.
Since Fulton contemplates connector 314 can be offset from the center; see paragraph [0025]; it is he position of the Office that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by Fulton by rearranging the location of the connector 314 such that extends distally from an outermost one of the concentric loops of the coil because it would only require the rearrangement of parts without changing the operation of the device.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claims 42, 43  Fulton et al. discloses wherein the coilable section and the docking section are formed from a single wire because Fulton et al. discloses they are made of wire material which are attached to one another, wherein the docking section is capable of being deployed from a distal end of the microcatheter within the wide-neck vascular aneurysm, and wherein the docking section is formed of a distal-most part of the single wire, wherein the device is configured such that a distal end of the docking section touches the docking section at a location away from the distal end of the docking section, when deployed from the microcatheter within the wide- neck vascular aneurysm, wherein a distal end of the docking section is shaped as an atraumatic tip., wherein the docking section is structured without exposed sharp edges and without exposed pointed edges,  wherein the device is configured such that the coil assumes a form of a bowl when deployed from the microcatheter within the wide- neck vascular aneurysm. see paragraph [0025].
Regarding claim 53,  Fulton discloses the embolic material (GDCs 308, see paragraph [0024]), which is configured for delivery through the aperture of the coil.

Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2004/0034386 (Fulton et al.) in view of U.S. Patent Publication Number 2002/0107534 (Schaefer et al.)	Regarding claim 54, Fulton fails to disclose wherein the coilable section further comprises a core wire within at least part of the coilable section.
	Schaefer, from the same filed of endeavor teaches a similar device as shown in Figure 1,  wherein a coilable section includes a core wire (inner core). See paragraph [0034].
	It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the coilable section further comprises a core wire within at least part of the coilable section by substituting the coil section disclosed by Fulton for the one disclosed by Schaefer because it would only require the simple substitution of one known alternative structure for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771